Citation Nr: 0807353	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  06-22 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for a right knee disability.  

2.  Entitlement to an initial rating higher than 10 percent 
for a left knee disability.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active military service from March to May 
1996 and from January 1999 to May 2004.

This appeal to the Board of Veterans' Appeals (Board) is from 
a November 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado.  


FINDINGS OF FACT

1.  Despite his subjective complaints, the veteran does not 
have any objective clinical indications of recurrent 
subluxation or lateral instability in either knee.  

2.  The veteran also has normal range of motion in his left 
knee, from 0 degrees of extension to 140 degrees of flexion; 
as well, he has normal extension in his right knee, to 0 
degrees, and no more than slight limitation of flexion, to 95 
degrees, with no associated reduction in his range of motion 
on repetitive testing, even when considering the consequent 
increase in his pain.  His arthritis is mild.


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial rating higher 
than 10 percent for the right knee disability.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.21, 
4.71a, Diagnostic Codes (DC) 5003, 5010, 5257 (2007).

2.  The criteria also are not met for an initial rating 
higher than 10 percent for the left knee disability.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.20, 4.21, 4.71a, DCs 5003, 5010, 5257 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims filed reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. §§  3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of letters dated in July 2004 and 
September 2006, the RO advised the veteran of the evidence 
needed to substantiate his claims and explained what evidence 
VA was obligated to obtain or to assist him in obtaining and 
what information or evidence he was responsible for 
providing.  38 U.S.C.A. § 5103(a).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The RO issued that July 2004 VCAA notice letter prior to 
initially adjudicating the claims in November 2004, the 
preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004) (Pelegrini II).  And although the RO already had 
decided the claims by the time it issued the additional VCAA 
notice letter in September 2006, the RO subsequently went 
back and readjudicated the claims in the July 2007 
supplemental statement of the case (SSOC).  This is important 
to point out because the Federal Circuit Court recently held 
that a statement of the case (SOC) or supplemental SOC (SSOC) 
can constitute a "readjudication decision" that complies 
with all applicable due process and notification requirements 
if adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 07-7130 (Fed. Cir. September 17, 
2007) (Mayfield IV).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

That July 2004 VCAA letter also specifically asked the 
veteran to provide any evidence in his personal possession 
pertaining to his claims.  Pelegrini II at 120-21 (indicating 
this "fourth element" notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1)).



For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 
No. 05-0355, (U.S. Vet. App. January 30, 2008).   

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 



Concerning this, the Board sees the June 2006 SOC included 
all relevant rating criteria.  And the follow-up VCAA letter 
in September 2006 informed the veteran that he needed to 
submit evidence that his disabilities had increased in 
severity, and that such evidence may consist of statements 
from his doctor(s), laboratory findings, and statements from 
other individuals who could describe their personal 
observations of his disabilities.  This is sufficient Vazquez 
notice with regard to his increased-rating claims.

If there is even arguably any deficiency in the notice to the 
veteran or the timing of the notices it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
the veteran over the course of this appeal, he clearly has 
actual knowledge of the evidence he is required to submit; 
and (2) based on his contentions and the communications 
provided to him by VA over the course of this appeal, he is 
reasonably expected to understand from the notices provided 
what was needed.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007) and Simmons v. Nicholson, 487 F.3d 892 (Fed. 
Cir. 2007) (indicating any error in the provision of VCAA 
notice, concerning any element of a claim, is presumed 
prejudicial and must be rebutted by VA by showing the error 
was harmless).

The Board also sees that a March 2006 letter informed the 
veteran of the downstream disability rating and effective 
date elements of his claims, keeping in mind they initially 
arose in the context of him trying to establish his 
entitlement to underlying service connection.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) 
(indicating that where, as here, the grant of service 
connection occurred after the enactment of the VCAA, so after 
November 9, 2000, VA also must provide VCAA notice concerning 
the downstream disability rating and effective date elements 
of the service-connection claim).  And, again, after 
providing that March 2006 Dingess letter, the RO subsequently 
went back and readjudicated the claims in the July 2007 SSOC 
(specifically on the downstream issue of whether the veteran 
is entitled to higher initial disability ratings).  So as 
required by Mayfield IV and Prickett, there has been 
reconsideration of the claims since providing all necessary 
VCAA notice.

With respect to the duty to assist, the RO obtained the 
veteran's service medical records, service personnel records, 
VA medical records, and the reports of his VA compensation 
examinations.  As there is no other indication or allegation 
that relevant evidence remains outstanding, the Board finds 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.  

Claims for Higher Disability Ratings, Including Initial 
Ratings

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2006).  

If, as here, there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
upon the facts found.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  In other words, the veteran's rating may be 
"staged" to compensate him for times since the effective 
date of his award when his disability may have been more 
severe than others.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The veteran has a 10 percent rating for each knee.  His 
bilateral knee disability is rated under 38 C.F.R. § 4.71a, 
DCs 5257-5010.

Under DC 5257, for "other" knee impairment, a 10 percent 
rating is warranted for "slight" recurrent subluxation or 
lateral instability.  Whereas a higher 20 percent rating 
requires "moderate" recurrent subluxation or lateral 
instability, and a 30 percent rating requires "severe" 
recurrent subluxation and lateral instability.

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in VA's Rating 
Schedule.  And rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.  That 
is to say, use of these descriptive terms is not altogether 
dispositive of the rating that should be assigned, but it is 
nonetheless probative evidence to be considered in making 
this important determination.  38 C.F.R. §§ 4.2, 4.6.  

Under DC 5010, arthritis due to trauma - substantiated by X-
ray findings, is rated as degenerative arthritis under DC 
5003.  And DC 5003, in turn, indicates that degenerative 
arthritis will be rated on the basis of limitation of motion 
under the appropriate DCs - which, here, are DC 5260 for 
limitation of knee and leg flexion and DC 5261 for limitation 
of knee and leg extension.  When limitation of motion is 
noncompensable (i.e., zero-percent disabling) under the 
appropriate DC, a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under DC 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent rating is warranted when there is X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups.  


A 20 percent rating is warranted where there is X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups with occasional incapacitating 
exacerbations.  

When an evaluation of a disability is based upon limitation 
of motion, the Board must also consider, in conjunction with 
the otherwise applicable DC, any additional functional loss 
the veteran may have by virtue of other factors as described 
in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  These factors include more or less movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, and deformity or 
atrophy from disuse.  A finding of functional loss due to 
pain must be supported by adequate pathology and evidenced by 
the visible behavior of the veteran.  38 C.F.R. § 4.40; 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

In VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997), 
VA's General Counsel held that a claimant who has arthritis 
and instability of the knee may be rated separately under DC 
5003-5010 (for the arthritis) and DC 5257 
(for the instability) based on additional disability.  It was 
specified that, for a knee disorder already rated under DC 
5257, a claimant would have additional disability justifying 
a separate rating if there is limitation of motion under DC 
5260 (flexion) or DC 5261 (extension).  Hence, if a claimant 
has a disability rating under DC 5257 for instability of the 
knee and there is also X-ray evidence of arthritis and 
resulting limitation of motion, a separate rating is 
available under DC 5003-5010.  Likewise, if a claimant has a 
disability rating under DC 5003 for arthritis of the knee, 
and there is evidence of instability, a separate rating is 
available under DC 5257.  See VAOPGCPREC 9-98 (August 14, 
1998) (clarifying that, to receive separate ratings on this 
basis, the veteran must at least have sufficient limitation 
of motion to meet the threshold minimum requirements for a 0 
percent rating under either DC 5260 or 5261, for flexion or 
extension respectively, or have pain causing additional 
limitation of motion to at least these extents).

It is also possible to receive separate ratings for 
limitation of flexion (DC 5260) and limitation of extension 
(DC 5261) for disability of the same joint.  See VAOPGCPREC 
9-2004 (Sept. 17, 2004).

Under DC 5260, flexion limited to 15 degrees warrants a 30 
percent rating; 30 degrees - 20 percent; 45 degrees - 10 
percent; and 60 degrees - 0 percent.

Under DC 5261, extension limited to 45 degrees warrants a 50 
percent rating; 30 degrees - 40 percent; 20 degrees - 30 
percent; 15 degrees - 20 percent; 10 degrees - 10 percent; 
and 5 degrees - 0 percent.

The veteran had a VA compensation examination in April 2007 
to assess the severity of his bilateral knee disability.  The 
examiner reviewed the veteran's claims file prior to 
examining him for his pertinent medical and other history.  
He complained of right knee pain, describing it as a constant 
and daily pain with a level of 8/10 (10 being the most 
painful).  He said it increased in severity after walking for 
more than 15 minutes or sitting for more than two hours.  He 
also said he could not run and that climbing stairs was very 
uncomfortable.  He reported experiencing swelling three times 
a week, and he indicated he wore a brace every day for 
support.  There was no sense of instability, though he had an 
occasional popping sound (from crepitus) in this knee.  About 
two times a month, he reported experiencing stiffness when 
his right knee was in an extended position.  

The veteran also complained of discomfort in his left knee, 
but not as severe as his right knee.  He rated the pain in 
his left knee as about 5/10.  He said it became worse with 
extensive standing and walking.  There was no swelling, 
instability, or weakness in this knee, but there was an 
occasional painless popping.  

The examiner diagnosed the veteran with bilateral knee pain 
and sprains, with mild degenerative changes shown on current 
X-rays.  He had a slight reduction in active range of motion, 
bilaterally, but his knees were stable.  



The veteran also had a VA compensation examination in August 
2006.  He reported undergoing arthroscopic surgery on his 
right knee in November 2005, although there had been no 
surgery for his left knee.  [Note:  the RO already assigned a 
temporary 100 percent rating, obviously the highest possible 
evaluation, to compensate him during his convalescence 
following that right knee surgery, under the provisions of 
38 C.F.R. § 4.30 ("paragraph 30")].  He complained 
primarily of pain in this knee, which he said occurred mainly 
after he sat, stood, or walked for more than 10 minutes.  He 
also reported experiencing right knee swelling on a daily 
basis.  He indicated he wore a right knee brace following 
his surgery.  He also said his knee initially felt better 
after the procedure, but then worsened after his physical 
therapy ended.  He had no specific sense of instability, 
although he stated there was a slight sense of a shift in his 
knee when climbing stairs, but nothing that caused his knee 
to buckle or lock.  Overall, he stated that his left knee 
bothered him less than his right, but that it hurt every day.  
He did not wear a left knee brace and denied experiencing 
instability.

On objective physical examination, the veteran's right knee 
had a small effusion and some medial joint line tenderness to 
palpation.  His extension was to 0 degrees, and his flexion 
was to 95 degrees.  After repetitive motion, there was 
increased pain but the ranges of motion remained unchanged.  
Following the range-of-motion testing, it was apparent to the 
examiner that the veteran favored his right leg; he arose 
from the examination table with nearly all his weight on his 
left leg.  He had a slight limp - favoring his right leg, 
but did not use a cane or crutch.

The veteran's left knee had full range of motion, extension 
to 0 degrees and flexion to 140 degrees.  There was no 
effusion, crepitus, popping, or point tenderness along the 
joint line.

The examiner noted that both knees showed intact ligaments 
with normal Lachman, anterior drawer, and pivot shift tests.  
No medial or lateral gapping with stressors was detected, and 
there was no pain with manipulation of the ligaments.  
The examiner concluded that veteran had diminished range of 
motion in his right knee, but no instability or laxity in 
either knee.  

A March 2006 radiology report showed no bony, articular, or 
soft tissue abnormalities in either knee.  An August 2005 MRI 
of the left knee showed no abnormalities.  An August 2005 MRI 
of the right knee, so before the November 2005 surgery, 
showed some fluid in the suprapatellar bursa and the 
impression was potential osteochondritis dissecans lesion 
involving the superolateral patella.  

Other VA medical records show treatment for the veteran's 
knees.  In August 2006, he reported that his pain medicine 
did not work, and he described the pain as aching, sharp, 
tingling, and throbbing.  In March 2005, he stated that his 
knees locked when in full extension.  He reported in February 
2005 that his spouse sometimes had to help him out of bed and 
off the couch.  

During his September 2007 hearing, the veteran testified that 
he is unable to play with his children for very long because 
of his knee disabilities.  He also stated that, at work, he 
had to sit down for 15 minutes every half hour, and that his 
employer was becoming increasingly intolerant of making this 
accommodation.  He claimed, as well, that he had instability 
in his knees.  

The veteran has repeatedly complained of instability in his 
knees, whether during his hearing or while being seen in the 
VA outpatient clinic or for evaluation during his April 2007 
and August 2006 VA compensation examinations.  He also has 
mentioned at least at some point in the past using a brace 
for support, but it appears that was while he recuperated 
from his right knee surgery in November 2005.  And, as 
already alluded to, VA already has compensated him at the 
highest possible level of 100 percent - albeit only 
temporarily, for his convalescence following that surgery.  
See again 38 C.F.R. § 4.30.  The August 2006 VA examiner 
indicated that, although it was readily apparent the 
veteran's right knee was worse than his left, he did not use 
a cane or crutch for either, for example to assist with 
ambulation.  Moreover, the objective clinical findings during 
both VA examinations - and in particular tests (e.g., 
Lachman, anterior drawer, and pivot shift) administered 
specifically to determine whether there was any instability 
in either knee, were negative.  There also was no laxity in 
either knee.  So the veteran's subjective complaints of 
instability have not been objectively confirmed.

The absence of any objective clinical confirmation of 
instability, in turn, means the veteran may not receive 
separate ratings for recurrent subluxation or lateral 
instability under DC 5257 - that is, apart from his ratings 
for arthritis under DC 5003.  See VAOPGCPREC 23-97 (July 1, 
1997; revised July 24, 1997) and VAOPGCPREC 9-98 (August 14, 
1998).

And as for DC 5003, which, as mentioned, refers the rater to 
DCs 5260 and 5261 to determine the extent there is limitation 
of motion (on flexion and/or extension), records show the 
veteran also is not entitled to higher ratings under these 
codes.  He had only relatively "mild" degenerative changes 
(i.e., arthritis) according to the X-rays taken during his 
most recent April 2007 VA compensation examination, and only 
"slight" resulting limitation of motion in each knee.  
While use of these descriptive terms is not altogether 
dispositive of the ratings that should be assigned, it is 
nonetheless probative evidence to be considered in making 
this determination.  38 C.F.R. §§ 4.2, 4.6.  He also had 
roughly the equivalent range of motion during his earlier 
August 2006 VA examination, as the range of motion in his 
left knee was entirely normal - from 0 degrees of extension 
to 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II, 
indicating this is full range of motion.  He also had normal 
extension in his right knee, with, again, what can only be 
characterized as "slight" limitation of flexion since it 
was to 95 degrees.  Of equal or even greater significance, 
his flexion did not lessen even after repetitive testing, 
though that caused his pain to increase.  For comparison, to 
receive even the lowest possible rating of 0 percent under DC 
5260, his flexion would have to be limited to 60 degrees.  So 
as is evident, even factoring in his pain, his flexion far 
exceeds even the requirement for the minimum 0 percent rating 
under DC 5260.  See, too, DeLuca v. Brown, 8 Vet. App. 202, 
206 (1995), citing 38 C.F.R. §§ 4.40, 4.45 and 4.59.

Further, because the veteran has normal extension in both 
knees, and indeed, even normal flexion in his left knee and 
no more than slight limitation of flexion in his right knee, 
he cannot receive separate ratings for limitation of flexion 
and extension of the same joint.  See VAOPGCPREC 9-2004 
(Sept. 17, 2004).



The veteran also does not have ankylosis of either knee to 
warrant application of DC 5256.  Ankylosis is the immobility 
and consolidation of a joint due to disease, injury or 
surgical procedure.  See, e.g., Dinsay v. Brown, 9 Vet. App. 
79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
[citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)].  
Because the veteran is able to move his knee joint (both in 
the right and left knee), by definition, it is not immobile.  
There also are no objective clinical indications of 
dislocation or removal of semilunar cartilage (DCs 5258 and 
5259), tibia and fibula impairment (DC 5262), or genu 
recurvatum (DC 5263).  So none of these codes apply to his 
situation.  See also Butts v. Brown, 5 Vet. App. 532 (1993) 
(choice of diagnostic code should be upheld if supported by 
explanation and evidence).  

The veteran's knees have never been more than 10-percent 
disabled since the effective date of his award - except for 
when he had a temporary 100 percent convalescent rating under 
38 C.F.R. § 4.30.  So other than that, his ratings cannot be 
staged under Fenderson.  He received that additional 
compensation only until such time that he recuperated.

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  There 
is no evidence of exceptional or unusual circumstances, such 
as frequent hospitalization or marked interference with 
employment, suggesting the veteran is not adequately 
compensated by the regular rating schedule.  The vast 
majority of his evaluation and treatment has been on an 
outpatient basis, not as an inpatient.  And although he 
alleged during his hearing that his employer is tiring of 
making certain accommodations for him, insofar as allowing 
him to take breaks from working to rest his knees, he has not 
submitted any evidence to substantiate this allegation.  He 
should also keep in mind that, generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  See 38 C.F.R. § 4.1.  
So absent any special circumstances, the Board is not 
required to refer this case for extra-schedular 
consideration.  VAOPGCPREC 6-96.  See also, Bagwell v. Brown, 
9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


ORDER

The claim for an initial rating higher than 10 percent for 
the right knee disability is denied.

The claim for an initial rating higher than 10 percent for 
the left knee disability also is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


